DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoi et al. (JP 2014-116755)  herein Hosoi.

Regarding claim 1, Hosoi discloses an electroacoustic transducer comprising: an electromechanical transducer configured to transduce an electric signal into mechanical vibration (piezoelectric bimorph element 19025 in cartilage conduction unit 19024 (housing) achieves cartilage conduction, Fig. 185, [0978]); and a (housing 19024 is capable of being attached to a cavum conchae without blocking an external auditory canal, Fig. 185), in which the electromechanical transducer is housed (housing 19024 capable of being attached to a cavum conchae without blocking an external audio canal, Fig. 185, [0978]), and configured to vibrate due to the mechanical vibration caused by the electromechanical transducer to generate sound (piezoelectric bimorph configured to vibrate and cause cartilage conduction source to generate sound wave, [0100]), wherein the housing includes an inner housing portion located on the external auditory canal side (left hemisphere portion of cartilage conduction unit 19024 in Fig. 185d is located on the external auditory canal side) and an outer housing portion located on an external environment side when the housing is attached to the cavum conchae (right hemisphere portion of cartilage conduction unit 19024 in Fig. 185d considered to be attached to the cavum conchae), and wherein the housing has an ellipsoidal shape or an oval shape (cartilage conduction unit 19024 is configured in a spherical shape, Fig. 185, [0978]).  

Regarding claim 3, Hosoi discloses wherein the electromechanical transducer configured to vibrate the housing in a direction toward the external auditory canal (piezoelectric bimorph element 19025 vibrates in the direction along the external auditory canal [0975]).  

Regarding claim 4, Hosoi discloses wherein the electromechanical transducer is disposed in the housing at a position that a center of the electromechanical transducer coincides with a center of the housing (piezoelectric bimorph element 19025 splits the housing 19024 along the center so that a center of the piezoelectric bimorph element 19045 coincides with a center of the housing 19024 in one plane, Figs. 185c, 185d).  

Regarding claim 5, Hosoi discloses wherein the outer housing portion includes a cord leading-out portion through which a cord connected to the electromechanical transducer is inserted (connection cable is led out from the bottom end of piezoelectric bimorph element passes through the bottom end of a sheath part and is connected to a stereo miniplug, [0966]).  

Regarding claim 6, Hosoi discloses an acoustic device comprising the electroacoustic transducer according claim 1 (portable telephone or portable music terminal using a stereo earphone, [0962]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoi et al. (JP 2014-116755)  herein Hosoi.

Regarding claim 2, while Hosoi does not specifically teach wherein a width of the ellipsoidal shape or the oval shape of the housing is not smaller than 10 mm and not larger than 14 mm, it would have been an obvious matter of design choice to modify the width of the ellipsoidal shape or the oval shape of the housing to not be smaller than 10 mm and not larger than 14 mm, since applicant has not disclosed that having said width dimensions solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the dimensions of Hosoi.  
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the width of Hosoi to be not smaller than 10 mm and not larger than 14 mm in order to better match ear dimensions.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651